          Case 1:20-cv-00085-BLW Document 12 Filed 06/16/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    FORREST GLENN SHUNN,
                                                      Case No. 1:20-cv-00085-BLW
                         Plaintiff,
                                                      SUCCESSIVE REVIEW ORDER BY
         v.                                           SCREENING JUDGE

    GORDON BENSON; CLINICIAN
    SCHMIDT; LT. DOBLER; and
    TEREMA CARLIN, WARDEN OF
    ICI-O,

                         Defendants.


        Plaintiff Forrest Glenn Shunn is a prisoner proceeding pro se and in forma

pauperis in this civil rights action. The Court previously reviewed Plaintiff’s complaint

pursuant to 28 U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon

which relief could be granted, and allowed Plaintiff an opportunity to amend. See Initial

Review Order, Dkt. 7.

        Plaintiff has now filed an Amended Complaint. See Dkt. 9. Plaintiff asserts

retaliation claims, due process claims, Eighth Amendment claims, and claims under

Idaho state law.1 See generally id. The Court retains its screening authority pursuant to 28

U.S.C. §§ 1915(e)(2) and 1915A(b).


1
 Plaintiff also reasserts claims under Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971). As stated in the Initial Review Order, Bivens does not apply to this
action, which does not name any federal officer as a Defendant. Thus, Plaintiff’s Bivens claims are
implausible.

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00085-BLW Document 12 Filed 06/16/20 Page 2 of 5




       Having reviewed the Amended Complaint, the Court concludes that Plaintiff has

failed to remedy the deficiencies in the initial complaint, and the Court will dismiss this

case pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted).




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
           Case 1:20-cv-00085-BLW Document 12 Filed 06/16/20 Page 3 of 5




3.     Discussion

       The Amended Complaint fails to state a plausible civil rights claim under 42

U.S.C. § 1983. Though Plaintiff states that he was harassed and treated poorly after he

wrote his letter to the parole board, mere timing is insufficient to plausibly allege a

retaliatory motive. See Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000). As

for Plaintiff’s due process claims, he has not alleged any facts relevant to the factors set

forth in Sandin v. Conner, 515 U.S. 472, 486–87 (1995). As a result, Plaintiff has not

plausibly alleged that he had a liberty interest in avoiding discipline with respect to his

Disciplinary Offense Report (“DOR”).

       Plaintiff’s Eighth Amendment mental health treatment claim is also implausible.

Plaintiff states that he had a session with the mental health provider, who determined that

Plaintiff did not have a mental health problem. Instead, the provider believed that

Plaintiff “wanted the DOR to go away.” Am. Compl. at 6. There is nothing in the

Amended Complaint to plausibly suggest that the provider subjectively knew of a

substantial risk of serious harm to Plaintiff’s mental health yet deliberately disregarded

that risk. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (differences in judgment

between an inmate and medical staff are insufficient to support Eighth Amendment

claims).

       Plaintiff’s state law claims are also implausible. The allegations in the Amended

Complaint do not give rise to a reasonable inference that the mental health provider

committed malpractice—as opposed to reasonably exercising independent medical



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00085-BLW Document 12 Filed 06/16/20 Page 4 of 5




judgment—or that any other Defendant acted negligently with respect to Plaintiff’s

medical treatment.

       For the foregoing reasons, the Amended Complaint is subject to dismissal for

failure to state a claim upon which relief may be granted.

4.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of

a civil rights complaint may not supply essential elements of the claim that were not

initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.

1982). Because Plaintiff has already been given the opportunity to amend and still has

failed to state a plausible claim for relief, the Court will dismiss the Amended Complaint

with prejudice and without further leave to amend. See Knapp v. Hogan, 738 F.3d 1106,

1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly refuses to conform his

pleadings to the requirements of the Federal Rules, it is reasonable to conclude that the

litigant simply cannot state a claim.”).

                                           ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Request for Leave of the Court for Permission to File Amended

              Civil Rights Complaint (Dkt. 8) is GRANTED IN PART, to the extent that

              the Court has screened the Amended Complaint pursuant to 28 U.S.C.

              §§ 1915 and 1915A.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
      Case 1:20-cv-00085-BLW Document 12 Filed 06/16/20 Page 5 of 5




     2.   The Amended Complaint fails to state a claim upon which relief may be

          granted. Therefore, for the reasons stated in this Order and the Initial

          Review Order (Dkt. 7), this entire case is DISMISSED with prejudice

          pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).



                                              DATED: June 16, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
